DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims

2.	This Final Office Action is in response to the communication filed on  January 31, 2022.
3.	Claims 1-37 have been previously cancelled.
4.	Claims 38, 40, 45, 48, 50 and 55 have been amended.
5.	Claims 39 and 49 Have been cancelled.
6.	Claims 38, 40-48 and 50-57 are currently pending and are considered below.

Claim Rejections - 35 USC § 103

7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 38-57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gupta et al. (U.S. Patent No. 8,032,649) (hereinafter ‘Gupta’) in view of Iggulden (U.S. Patent No. 6,404,977).

Claims 38 and 48:  Gupta discloses a method and an apparatus comprising: 
receiving an identifier of a portion of a content item, Gupta teaches content identifier is used to anonymously reference media content instead of using file names, further on, each frame has an identifier that marks it as being  a part of at least one stream, and the request to the server includes the content identifier for the content the user desires to play back and/or edit before playback (see at least the Abstract and column 4 lines 21-36; column 5 lines 17-18, lines 54-60; column 7 line 47 through column 8 line 30 and column 12 lines 36-54);
 storing the identifier in memory in association with the content item, Gupta teaches the server can store the media content (with content identifier) either locally or on remotely accessible systems (see at least column 4 lines 21-36 and column 7 lines 19-20), wherein the identifier comprises a start point of the portion of the content item and an end point of the portion of the content item, Gupta teaches each frame or group is sorted by time, and includes a start time, audio and/or video frame number, and byte offset. In other words, for any given time point (or range of time) in a media file, the content index can be used to determine the specific chunk(s) that are associated with that time, and the specific frames thereof, and thereby retrieve them as needed (see at least column 7 lines 3-9); 
receiving a request to play the content item, Gupta teaches the request to the server includes the content identifier for the content that the user desires to play back (see at least column 7 lines 25-46); 
in response to receiving the request to play the content item: 
reading the identifier from the memory, Gupta teaches the request to the server includes the content identifier for the content that the user desires to play back (see at least column 7 line 19 through column 8 line 30); and 
causing playing of the content item, Gupta teaches the contents of each frame or portion are encrypted with a per-request generated key. To accomplish this, the server 110 looks at each frame of this content, applies a standard encryption algorithm to some or all of these frames, and modifies the frames in a way that clearly delineates them as being encrypted before writing the encrypted data to the output. The keys are stored, e.g., in key data storage 135, such that they can be retrieved later for decryption purposes. The use of encryption allows for insertion of additional data, e.g., ad targeting information. Another possible data modification is a rate change to a rate different from the original encoding rate. For example, a user can request a "fast forward" stream or portion that sends a file that will play back faster than the original content. To accomplish fast forward, in one embodiment frames are selected to be "dropped" from the source file, while the remaining frames are written to the output as normal, or with their timestamps adjusted accordingly (see at least column 9 line 56 through column 10 line 6).
While Gupta teaches the limitations mentioned above and specifically editing the content item before playback, Gupta is silent on skipping the portion of the content item during playing of the content item.  However, Iggulden teaches skipping commercials and other unwanted broadcast material during playback and all these segments appearing during the period are skipped over during recording in real-time (see at least column 4 line 57 through column 5 line 12 and column 6 line 19-52).  It would have been obvious to a PHOSITA at the time the invention was made for Gupta to modify to include skipping commercial and unwanted broadcast material before playback in order to satisfy the request of the user.

Claims 40 and 50:  Gupta in view of Iggulden disclose the method and apparatus according to claims 38 and 48, Gupta teaches further comprising marking a first time stamp indicating the start point of the portion of the content item and marking a second time stamp indicating the end point of the portion of the content item, Gupta teaches each frame or group is sorted by time, and includes a start time, audio and/or video frame number, and byte offset. In other words, for any given time point (or range of time) in a media file, the content index can be used to determine the specific chunk(s) that are associated with that time, and the specific frames thereof, and thereby retrieve them as needed (see at least column 7 lines 3-9).

Claim 41 and 51:  Gupta in view of Iggulden disclose the method and apparatus according to claims 38 and 48, Gupta teaches further comprising marking a frame corresponding to the portion of the content item, Gupta teaches each frame or group is sorted by time, and includes a start time, audio and/or video frame number, and byte offset. In other words, for any given time point (or range of time) in a media file, the content index can be used to determine the specific chunk(s) that are associated with that time, and the specific frames thereof, and thereby retrieve them as needed (see at least column 7 lines 3-9).

Claims 42 and 52:  Gupta in view of Iggulden disclose the method and apparatus according to claims 38 and 48, Gupta teaches further comprising marking a point in the content item corresponding to the portion of the content item, Gupta teaches each frame or group is sorted by time, and includes a start time, audio and/or video frame number, and byte offset. In other words, for any given time point (or range of time) in a media file, the content index can be used to determine the specific chunk(s) that are associated with that time, and the specific frames thereof, and thereby retrieve them as needed (see at least column 7 lines 3-9).

Claims 43 and 53:  Gupta in view of Iggulden disclose the method and apparatus according to claims 42 and 52, Gupta teaches wherein marking the point comprises computing a fingerprint from the portion of the content item, Gupta teaches each frame or group is sorted by time, and includes a start time, audio and/or video frame number, and byte offset. In other words, for any given time point (or range of time) in a media file, the content index can be used to determine the specific chunk(s) that are associated with that time, and the specific frames thereof, and thereby retrieve them as needed (see at least column 7 lines 3-9).

Claims 44 and 54:  Gupta in view of Iggulden disclose the method and apparatus according to claims 38 and 48, Gupta teaches further comprising:
marking a location corresponding to the portion of the content item, Gupta teaches identifying the location of the frames in the chunk (see at least column 6 lines 5-55 and column 7 lines 3-9).

Claims 45 and 55:  Gupta in view of Iggulden disclose the method and apparatus according to claims 38 and 48, Gupta teaches wherein the identifier is received from a first user and the request is received from a second user different from the first user, Gupta teaches server receives request and serve the new combined media content to the client (see at least column 1 line 50 through column 2 line 7). 

Claims 46 and 56:  Gupta in view of Iggulden disclose the method and apparatus according to claims 38 and 48, Gupta teaches wherein receiving the identifier comprises receiving the identifier via one of an audio input, textual input or graphical input from a user of a media device, Gupta teaches the request to the server includes the content identifier for the content that the user desires to play back, the resolution at which to play the media content, and a time range, specified as the starting time (in milliseconds, or another time unit, into the content) and length (in milliseconds or other units). The content identifier is an arbitrary binary identifier that uniquely identifies a single piece of stored media content and data about the media content, e.g., a 64-bit hash value computed from attributes of the stored media content, any unique string of characters, or a unique number assigned to this content at the time it is created (see at least column 7 lines 25-46 and column 12 lines 36-54).

Claims 47 and 57:  Gupta in view of Iggulden disclose the method and apparatus according to claims 38 and 48, Gupta teaches wherein the content item is a media content, Gupta teaches media files and parses and select frames to transmit based on edits for serving to the client.  Server serves the new combined media content to the client (see at least column 1 line 46 through column 2 line7).

Response to Arguments

10.	Applicant’s arguments, filed January 31, 2022, with respect to the rejection of claims 38, 40-48 and 50-57 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 38, 40-48 and 50-57 under 35 U.S.C. 101 has been withdrawn. 

11.	Applicant's arguments filed on January 31, 2022 will respect to the rejection of claims 38, 40-48 and 50-57 under 35 U.S.C. 103(a) have been fully considered but they are not persuasive.
12.	Applicants’ argue that the prior art Gupta nor Iggulden teach using a stored identifier to skip a portion of a content item during the playing of the content item.  Examiner notes that Gupta teaches the server receives the request from the client, in the form of a URL as described in conjunction with FIGS. 4A-C, which includes the content identifier for each piece of content that the user desires to play back, in this example shots 1-4, and the resolution at which to play the content. The request
also includes a time range for each shot, specified as the starting time (e.g., in seconds into the content) and length (e.g., in seconds). For example, for shot the starting time is
1, 10 seconds (begin=lO) and the length is 8 seconds (len=S).  The request also includes an edit list that refers to a list of instructions for interleaving the four streams from shots 1-4, such that the new piece of content includes the video of each of shots 1-3 and the audio of shot 4 (see at least column 12 lines 55-67). Iggulden teaches one particular application of such a real-time system is to control a VCR to suspend recording during unwanted broadcast segments of a broadcast program. Although the systems of U.S. Pat. Nos. 5,333,091 and 5,455,630 and PCT application PCT/US94/00223, described above, are very effective in skipping over commercial advertisements and other unwanted broadcast material during the playback of a recorded broadcast program on a videotape, the systems do not operate to completely prevent recording of detected unwanted broadcast material segments, and further teaches controlling the VCR to skip the commercial advertisements during recording such that a viewer may later watch the recorded television program without any
commercial advertisement interruptions whatsoever (see at least column 1 lines 19-65;  column 2 lines 5-36 and column 4 lines 46-66).


Conclusion

13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205.  The examiner can normally be reached on Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARILYN G MACASIANO/
Primary Examiner, Art Unit 3688                                                                                                                                                                                             05/29/2022